Citation Nr: 0611245	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a facial rash to 
include as due to exposure to toxic gas.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for asthma. 

4. Entitlement to service connection for bursitis of the 
shoulders.

5. Entitlement to service connection for arthritis of the 
hips and back. 

6. Entitlement to service connection for conjunctivitis to 
include as due to exposure to toxic gas.

7. Entitlement to service connection for cataracts to include 
as due to exposure to toxic gas.

8. Entitlement to service connection for seborrheic 
dermatitis, keratosis, and actinic keratosis to include as 
due to exposure to toxic gas.

9. Entitlement to service connection for skin cancer to 
include as due to the exposure to toxic gas.

10. Entitlement to service connection for a back disability 
to include spondylitis. 

11. Entitlement to service connection for an esophageal 
structure to include as due to the exposure to toxic gas. 

12. Entitlement to service connection for bone marrow 
disease, including thrombocytopenia, to include as due to 
exposure to toxic gas.

13. Entitlement to service connection for laryngitis to 
include as due to exposure to toxic gas.

14. Entitlement to service connection for bronchitis to 
include as due to exposure to toxic gas.

15. Entitlement to service connection for lung disease to 
include as due to exposure to toxic gas.

16. Entitlement to service connection for the residuals of 
strokes to include as due to exposure to toxic gas.


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from April 1951 to October 1952.  

This matter is before the before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions in July 2001 
and February 2003 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the claims file.

In September 2004, the Board denied several claims and 
remanded the rest for additional development.  For reasons 
explained below, the Board finds that remand is again 
necessary.

In a November 2004 statement, the veteran again raised the 
issue of disability compensation under 38 U.S.C.A. § 1115 for 
residuals of tonsillectomy, which is referred to the RO for 
appropriate action. 

In April 2006, the Board on its motion advanced the case on 
the docket due to the veteran's age. 38 C.F.R. § 20.900(c) 
(2005).

Except for the issues of service connection for hearing loss 
and asthma, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By a rating decision in November 2005, the RO granted 
service connection for bilateral hearing loss, which was an 
issue remanded by the Board, and for tinnitus, assigning a 
zero percent rating for hearing loss and 10 percent for 
tinnitus, effective March 19, 1999. 

2. As the issue of service connection for hearing loss was 
the only element of the claim on appeal, the grant of service 
connection resolves the issue in favor of the veteran. 

3. In a November 2004 statement in writing, the veteran 
withdrew from his appeal the issue of service connection for 
asthma. 


CONCLUSIONS OF LAW

1. There is no longer an issue of fact or law before the 
Board pertaining to the claim service connection for hearing 
loss.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.101 (2005).  

2. The criteria for withdrawal of a substantive appeal by the 
veteran on the claim of service connection for asthma have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2005); 
38 C.F.R. § 20.204 (2005).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

As for the issues of service connection for hearing loss and 
for asthma, the only issues decided in this decision, the 
grant of service connection for hearing loss and the 
withdrawal of the claim of service connection for asthma 
renders compliance with the VCAA moot. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a substantive appeal may be withdrawn in writing 
by the veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(c). 

Concerning the issue of service connection for hearing loss, 
the RO granted service connection for bilateral hearing loss 
in a November 2005 rating decision, and the veteran has not 
appealed either the assigned rating or the effective date of 
the award. 

As a result, the grant of service connection for hearing loss 
has fully resolved the issue and renders the appeal moot 
because the relief sought on appeal, the grant of service 
connection, has been accomplished without the need for action 
by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.

Concerning the claim of service connection for asthma, the 
veteran submitted a substantive appeal in April 2002 
identifying this issue, which perfected the appeal of the 
issue.  In November 2004, before the Board promulgated a 
decision on the issue, the veteran submitted a statement in 
writing, withdrawing his appeal of the issue.

As the veteran has withdrawn his appeal as to the issue of 
service connection for asthma, there remains no allegation of 
error of fact or law for appellate consideration.  The Board 
therefore has no jurisdiction to review the issue.



ORDER

The appeal of the claim of service connection for hearing 
loss is dismissed.

The appeal of the claim of service connection for asthma is 
dismissed.


REMAND

Since the Board's remand in September 2004, VA has revised 
the claims processing procedure for mustard agent and 
Lewisite claims.  Veterans Benefit Administration, VBA 
Training Letter 05-01.  In 2005, Veterans Benefits 
Administration (VBA) Adjudication Manual M21-1 (M21-1), Part 
III, paragraph 5.18, Development for Exposure to Mustard Gas 
and Lewisite was revised to require verification of exposure 
from the VA Central Office.  This procedure was enacted to 
acknowledge but also to support the development of a database 
of exposed veterans, as the VA and Department of Defense 
undertook to identify the 60,000 individuals exposed to 
mustard gas.

In his statements and testimony, the veteran asserts that he 
was exposed to mustard gas in a field training exercise to 
simulate battlefield conditions. 

According to a study by the Institute of Medicine contracted 
by VA, records were not likely kept on the majority of 
veterans who were exposed to varying levels of mustard gas as 
part of patch testing, identification training, or other 
exposure.

In light of the new procedures for centralized processing of 
these type of claims, and given that it is unclear whether or 
not the veteran was exposed to mustard gas as contemplated by 
38 C.F.R. § 3.316 (claims based on exposure to mustard gas), 
and to ensure due process and the duty to assist, the case is 
REMANDED for the following action:



1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of 
the ratings for the claimed disabilities 
and the effective date provisions for a 
claim of service connection.  
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006).

2. Comply with the revised provisions of 
M21-1, Part III, Para. 5.18, including 
transfer of the file for centralized 
processing to the Muskogee VA Regional 
Office. 

3. In processing the claim under the new 
procedures, the following facts are to be 
considered: 

a. In March 1945, the veteran was an 
aviation cadet of the U.S. Army Air 
Corps undergoing flight training at 
Moore Field, Mission, Texas.  He was 
assigned to 2529th AAF Base Unit.  

b. The veteran testified that he was 
exposed to mustard gas in a field 
training exercise to simulate 
battlefield conditions.

c. According to documentation from 
the U.S. Army, Aberdeen Proving 
Ground, the testing the veteran 
described matches a description of 
Detonation Gas Identification 
training in which soldiers were 
exposed to five percent solutions of 
mustard gas and Lewisite, 50 percent 
solutions of chloropicrin gas, and 
undiluted phosgene gas during 
simulated field maneuvers.  The 
gases were disbursed by detonation, 
and the soldiers wore no protective 
gear.  Similar to the more familiar 
"gas chamber" training, detonation 
identification training was 
conducted routinely as a part of the 
advanced military training conducted 
on most bases all over the U.S. and 
on U.S. bases in some foreign 
countries.

4. In light of the above facts, 
adjudicate the claims addressing whether 
the veteran had full-body exposure to 
mustard gas as contemplated under 
38 C.F.R. § 3.316, triggering the 
presumption of service connection for 
several of the veteran's claimed 
disabilities.  Also determine whether the 
medical evidence is sufficient to decide 
the claims, if necessary, obtain a VA 
medical examination or opinion. 
If any benefit sought is denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO, JR
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


